DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-4, 6-13, 21-29 are pending.
Response to Amendment
The amendment filed on 03/08/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 09/09/2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,-6-7, 11, 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al (PG pub 20110284059), and further in view of Yeng et al (“Global optimization of omnidirectional wavelength selective emitters/absorbers based on dielectric filled anti-reflection coated two dimensional metallic photonic crystals, 08/2014).
Regarding claim 1 and 6, 
base 212  to convert fuel into heat where the base is considered to be the combustor and the combustor comprising a first metal [fig 2A para 56] which is made of chromium; 
a photonic crystal, in thermal communication with the combustor, to emit electromagnetic radiation within a predetermined wavelength band in response to receiving the heat from the combustor [para 57 62 fig 2A];


 a photovoltaic cell, in electromagnetic communication with the photonic crystal, to convert the electromagnetic radiation emitted by the photonic crystal into electricity [fig 4 para 77 78].
Celanovic et al teaches the PC comprising a substrate and defining a 2D array of holes and dielectric material disposed in the 2D array of holes [fig 3A para 71], but modified Celanovic et al does not teach the metal substrate.
Yeng et al teaches system comprising 2D PC with metal substrate Ta and solid dielectric HfO2 being fully disposed in the hole of the 2D array of holes [Section 2 fig 1b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the substrate and dielectric material of Celanovic et al to be made of Ta and HfO2 respectively as taught by Yeng et al where the HfO2 is fully disposed in the hole of the 2D array for high thermal stability (section 2) and since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). As for combination, the second metal different from the first metal. The recitation “ to decouple… holes” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been 

    PNG
    media_image1.png
    361
    491
    media_image1.png
    Greyscale

Regarding claim 7, modified Celanovic et al teaches the 2D PC As set forth above, but modified Celanovic et al does not teach the parameter as claimed.
Yeng et al teaches the photonic having the radius of 0.23micron, depth of 4.13 micron and cutoff wavelength of 2.0 micron [fig 2]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius, depth, and cutoff wavelength of modified celanovic et al to be the same of Yeng et al since since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 11, modified Celanovic et al teaches the photonic crystal is a first photonic crystal disposed on a first side of the combustor and the photovoltaic cell is a first photovoltaic cell [fig 4], and the apparatus further comprises:

a second photonic crystal, disposed on a second side, opposite the first side, of the combustor [fig 4]; and

a second photovoltaic cell in electromagnetic communication with the second photonic crystal [fig 4].

Regarding claim 22, the solid dielectric material has a refractive index, n:
the physical dimensions of the 2D array of holes comprises a radius, r, of each hole in the 2D array of holes and a pitch, a, between neighboring holes in the 2D array of holes; and the radius, r, and the pitch, a, are scaled by a factor of 1/n  (modified Celavonic et al teaches the claimed solid dielectric with all the properties). It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 23, since modified Celanovic teaches the dielectric material being filled on the 2D PhC holes, it is considered that the solid dielectric material formed a layer on a first side of the metal substrate .
Regarding claim 24, modified Celavonic teaches a PV cell having bandgap and a 2D PhC 315 being in the thin film 314, thus, the layer is a thin layer. Since modified Celavonic teaches the claimed structure and material, it is considered that he predetermined wavelength band includes a cutoff wavelength corresponding to the band gap; and the layer is sufficiently 
Regarding claim 25, 26 Celnanovic et al teaches a thermophotovoltaic energy generator comprising:
base 212  to convert fuel into heat where the base is considered to be the combustor and the combustor comprising a first metal [fig 2A para 56] which is made of chromium; 
a photonic crystal, in thermal communication with the combustor, to emit electromagnetic radiation within a predetermined wavelength band in response to receiving the heat from the combustor [para 57 62 fig 2A];


 a photovoltaic cell, in electromagnetic communication with the photonic crystal, to convert the electromagnetic radiation emitted by the photonic crystal into electricity [fig 4 para 77 78].
Celanovic et al teaches the PC comprising a substrate and defining a 2D array of holes and dielectric material disposed in the 2D array of holes [fig 3A para 71], but modified Celanovic et al does not teach the metal substrate.
Yeng et al teaches system comprising 2D PC with metal substrate Ta and solid dielectric HfO2 being fully disposed in the hole of the 2D array of holes [Section 2 fig 1b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the substrate and dielectric material of Celanovic et al to be made of Ta and HfO2 respectively as taught by Yeng et al where the HfO2 is fully disposed in the hole of the 2D array for high thermal stability (section 2) and since Selection of a known 
Regarding claim 27, since modified Celanovic teaches the dielectric material being filled on the 2D PhC holes, it is considered that the solid dielectric material formed a layer on a first side of the metal substrate [fig 3B]. Modified Celanovic et al teaches the 2D PhC which the diameter  of 10nm to 10 micron (radius would be ½ diameter) [para 69]. Also, since layer 314 has a thickness of 0.5 to 1.5 microns (para 66) and layer 315 forms a layer within the thickness of the layer 314, it is considered that the layer 315 has the thickness the same or smaller than that of layer 314 [para 3A 3B]. Moreover, the pitch is from 05 to 2 micron [para 70] and modified Celavonic et al teaches the shape and size of the 2D PC would be variety, but modified Celanovic et al does not teach the depth as claimed.
Yeng et al teaches depth which is within the claimed range [fig 2]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the depth of modified Celanovic to be the same of Yeng et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 28
base 212  to convert fuel into heat where the base is considered to be the combustor and the combustor comprising a first metal [fig 2A para 56] which is made of chromium; 
a photonic crystal, in thermal communication with the combustor, to emit electromagnetic radiation within a predetermined wavelength band in response to receiving the heat from the combustor [para 57 62 fig 2A];


 a photovoltaic cell, in electromagnetic communication with the photonic crystal, to convert the electromagnetic radiation emitted by the photonic crystal into electricity [fig 4 para 77 78].
Celanovic et al teaches the PC comprising a substrate and defining a 2D array of holes and dielectric material disposed in the 2D array of holes [fig 3A para 71], but modified Celanovic et al does not teach the metal substrate.
Yeng et al teaches system comprising 2D PC with metal substrate Ta and solid dielectric HfO2 being fully disposed in the hole of the 2D array of holes  and forms a layer on top surface of the metal surface[Section 2 fig 1b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the substrate and dielectric material of Celanovic et al to be made of Ta and HfO2 respectively as taught by Yeng et al where the HfO2 is fully disposed in the hole of the 2D array for high thermal stability (section 2) and since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07.
Regarding claim 29, modified Celavonic teaches a PV cell having bandgap and a 2D PhC being filled with a dielectric material which formed the layer. Since modified Celavonic teaches the claimed structure and material, it is considered that he predetermined wavelength band includes a cutoff wavelength corresponding to the band gap; and the layer is sufficiently thin such that the layer only supports optical resonances at wavelengths less than the cutoff wavelength.



Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al (PG pub 20110284059), and Yeng et al (“Global optimization of omnidirectional wavelength selective emitters/absorbers based on dielectric filled anti-reflection coated two dimensional metallic photonic crystals, 08/2014) and further in view of Chan et al (“an all-metallic microburner for a millimeter-scale thermophotovoltaic generator”, 2013) and Miyamoto et al (PG Pub 20070071653).
Regarding claim 2, modified Celanovic et al teaches the combustor as set forth above, but modified Celanovic et al does not teach the combustor having structure as claimed.
Chan et al teaches a combustor comprising:
a metal substrate defining a serpentine channel to guide the fuel and an oxidizer, the serpentine channel having a first external wall, a second external wall opposite the first external wall, and an inner wall coated with a catalyst to facilitate combustion of the fuel; a first metal plate disposed on the first external wall [fig 1b section 2];
a second metal plate disposed on the second external wall of the metal substrate [fig 1b]
Miyamoto et al teaches a combustor comprising bottom and top plate where the bottom and top plate is attached to the body (wall plates) by brazing layer [para 127 fig 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the combustor of modified Celanovic et al by the combustor of Chan et al for high robust and allowing for higher temperature operation (conclusion section). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attached the first and second metal plate to the body combustor of modified Celanovic et al by the brazing layer as taught by Miyamoto et al for bonding and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

    PNG
    media_image2.png
    370
    789
    media_image2.png
    Greyscale

Regarding claim 4, modified Celanovic et al teaches the first metal being Inconel [fig 1b].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al (PG pub 20110284059), and Yeng et al (“Global optimization of omnidirectional wavelength selective emitters/absorbers based on dielectric filled anti-reflection coated two dimensional metallic photonic crystals, 08/2014) and further in view of Ikeda et al (PG Pub 20050097890).
Regarding claim 3, modified Celanovic et al teaches the combustor having thickness, but modified Celanovic et al does not teach the thickness as claimed.
Ikeda et al teaches a combustor with thickness of 5 to 20mm [claim 6] which is overlapped the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of combustor of modified Celanovic to be from 5-20 mm as taught by Ikeda et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).Also, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 8-10, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al (PG pub 20110284059) and  Yeng et al (“Global optimization of omnidirectional wavelength selective emitters/absorbers based on dielectric filled anti-reflection coated two dimensional metallic photonic crystals, 08/2014) and further in view of Wu et al (PG pub 20120122377)
Regarding claim 21, modified Celnanovic et al teaches there is a metal layer between the photonic crystal and the base [para 73], but modified Celnanovic et al does not teach a brazing layer as claimed.
Rissamen a brazing material which is BNi-2 being used for bonding [29].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the metal layer of modified Celnanovic et al by the brazing material as taught by Wu et al for bonding.


Regarding claim 8, since modified Celanovic et al teaches the first, second and third metal with material as claimed, it is considered that the first metal has a first melting temperature, the second metal has a second melting temperature, and the brazing material comprises a metal having a third melting temperature lower than the first melting temperature and the second melting temperature.
Regarding claim 9-10, Since modified Celanovic et al teaches the brazing material being made of BiN-2 which is the same of instant application [para 67 of instant publication]. Also, the material of the first and second metal are the same as claimed. Thus, it is considered that the brazing material comprises a third metal doped with a melting point depressant. The recitation “diffuses … the third metal” •	is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a .


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al (PG pub 20110284059), and Yeng et al (“Global optimization of omnidirectional wavelength selective emitters/absorbers based on dielectric filled anti-reflection coated two dimensional metallic photonic crystals, 08/2014) and further in view of Chubb (Pat no. 5080724)
Regarding claim 12, modified Celanovic et al teaches the claimed limitation, but modified Celanovic does not teach the vacuum chamber as claimed.
Chubb teaches an emitter 40 and the heat sapphire tube 46 being disposed in the substrate 64 with the vacuum layer which is window layer. Also, the PV cell 62 being disposed on the substrate 64 [fig 5] where the substrate 64 is considered to be the vacuum chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the chamber of Chubb to be enclosed the combustor and PC as taught by modified Celanovic for additional protection.
Regarding claim 13, modified Celanovic et al teaches the pressure in the vacuum chamber being zero which is within the claimed range.
Response to Arguments
Applicant’s arguments filed on 03/08/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726